TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00432-CV



                                    In the Interest of R. A. Q.


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
        NO. 09-3302-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               John Quaak has failed to prosecute his appeal. After requesting and receiving two

extensions of time to file it, appellant’s brief was due March 1, 2012. On May 29, 2012, this Court’s

clerk sent Quaak a notice informing him that his brief was overdue and cautioned that his appeal

could be dismissed for want of prosecution unless Quaak filed a response reasonably explaining his

failure to file a brief. That response was due by June 8, 2012. Quaak has not responded to the

notice, nor has he filed a brief. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justices Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: July 31, 2012